FILED
                                                                                    Sep 28, 2020
                                                                                   10:08 AM(CT)
                                                                                 TENNESSEE COURT OF
                                                                                WORKERS' COMPENSATION
                                                                                       CLAIMS




                                  AT MURFREESBORO

 JOHN BEECH                                    )   Docket No.: 2020-05-0177
          Employee,                            )
 v.                                            )
                                               )
 G4S SECURE SOLUTIONS (USA),                   )   State File No.: 72850-2019
 INC.,                                         )
          Employer,                            )
                                               )
 And                                           )
                                               )
 NEW HAMPSHIRE INS. CO.,                       )   Judge Dale Tipps
         Carrier.                              )



             EXPEDITED HEARING ORDER GRANTING BENEFITS
                      (DECISION ON THE RECORD)


       This case came before the Court on September 22, 2020, for an Expedited Hearing
on the record. The central legal issue is whether Mr. Beech is likely to establish at a hearing
on the merits that he is entitled to additional medical benefits in the form of a psychiatric
panel. For the reasons below, the Court holds Mr. Beech is entitled to the requested
benefits.

                                    Procedural History

       The Petition for Benefit Determination and the sworn statement filed with the
Request for Expedited Hearing show that Mr. Beech seeks a panel of
psychiatrists/psychologists. He filed an Expedited Hearing request seeking a hearing on
the record, and G4S filed a response opposing that request. The Court determined that a
review of the written materials without an evidentiary hearing was appropriate and issued
a Docketing Notice. It also identified the written materials it intended to consider and
allowed the parties seven business days to file position statements and any objections to

                                              1
the admissibility of those materials. Both parties filed a position statements, and G4S filed
several evidentiary objections.1

                                        History of Claim

      While Mr. Beech was working for G4S on August 8, 2019, a patient assaulted him.
He reported an injury, and G4S authorized treatment with a neurologist, Dr. Richard
Rubinowicz.

        Dr. Rubinowicz first saw Mr. Beech on September 9. He assigned light-duty
restrictions and
On September 18, Dr. Rubinowicz
                                          assessed Mr. Beech with post-concussion
syndrome and said
    his anxiety and inability to funct

      Dr. Rubinowicz followed up with a letter on September 24 explaining that he saw
Mr. Beech for his headaches, stating:

       I feel there is nothing I can do to help at this time and I have asked for him
       to be referred to a Neuropsych for his anxiety that he seems to be having
       more of a problem with. After speaking with Mr. Beech on 2 occasions, I
       feel that there is no neurological reason that he cannot return to work full
       duty.

G4S did not provide a panel of neuropsychologists or psychiatrists.

      On July 6, 2020, G4S sent a questionnaire letter to Dr. Rubinowicz, along with Mr.
                  psychiatric treatment records. The letter
                                              ongoing psychiatric treatment, can you say
to a reasonable degree of medical certainty that Mr. Beech needs a psychiatric or
neuropsychological referral primarily as a result of the alleged injury that occurred on


                         Findings of Fact and Conclusions of Law

       Mr. Beech seeks an order for a panel of psychiatrists/psychologists. Tennessee
Code Annotated section 50-6-204(h)                        psychological or psychiatric
services available under subdivisions (a)(1) and (b)(1) shall be rendered only by

1
                                                                             also reiterated several
arguments from its Objection to Request for a Decision on the Record. As the Court addressed these
arguments in its Docketing Notice, it will not do so here.
                                                 2
psychologists or psychiatrists and shall be limited to those ordered upon the referral of
physicians authorized under subdivision (a)(4).           any treatment recommended by
a panel physician shall be presumed to be medically necessary. Tenn. Code Ann. § 50-6-
204(a)(3)(H).

       In this expedited hearing, Mr. Beech need not prove every element of his claim by
a preponderance of the evidence to receive relief. Instead, he must provide sufficient
evidence from which this Court might determine he is likely to prevail at a hearing on the
merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2019); McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015). The
Court finds he carried this burden and orders G4S to provide the requested panel.

      G4S contends that Mr. Beech is not entitled to the panel because: 1) the
recommended referral is not medically necessary and; 2) the condition for which the panel
was recommended is not work-related. The Court finds neither argument persuasive.

      Regarding the first argument, G4S relies on Dr. Rubinowicz
where he stated that there was no neurological reason why Mr. Beech could not return to

   longer medically necessary.

                                  on an inference that either Dr Rubinowicz made the
psychiatric referral                                             or that the resolution of
those symptoms obviated the need for psychiatric evaluation. However,                 letter
and treatment records do not support this interpretation. As the letter plainly states, Dr.
Rubinowicz saw Mr. Beech for treatment of a head injury that was causing headaches. It
goes on to say that t
evaluation . . .                                                                   referral
and the release to full duty are unrelated issues.

         G4S next argues that because Mr. Beech was already receiving psychiatric
                                                       referral were not work-related. The
first flaw with this contention is that G4S presented no medical proof to support it. See
L                               TN Wrk. Comp. App. Bd. LEXIS 8, at *16-18 (Feb. 14,
2018)(parties and their lawyers cannot rely solely on their own medical interpretations of
the evidence to successfully support their arguments). G4S points to
               response, but a careful reading of the questionnaire does not support that
                                               you say to a reasonable degree of medical
certainty that Mr. Beech needs a psychiatric or neuropsychological referral primarily as a
result of the alleged in                                         necessarily mean that the
work injury was not the primary cause but merely establishes that he cannot say so to a
reasonable degree of medical certainty. This distinction is important because Mr. Beech
does not have to prove causation at this time. He only must show that he is likely to prevail

                                             3
on the issue of whether his authorized physician made a valid referral.

                                                   its insistence on the need to depose Dr.
Rubinowcz) is predicated on the idea that a referring doctor must establish causation before
the referral is authorized. G4S has not provided any authority for this contention, which
the Court finds antithetical to the statutory mandate that any treatment recommended by a
panel physician shall be presumed to be medically necessary.2 Further, the Court questions
the reliability of causation opinions from doctors whose referrals suggest less expertise in
the relevant area of medicine. Instead, the statutory time limits for providing a panel
suggest that a more logical and consistent approach would be for an employer to honor an
                                                                up the question of causation
with that specialist.


                    evaluation. Instead of providing a panel, G4S                Dr.
              treatment recommendation.
         duty, but also they were unsuccessful. For these reasons, Mr. Beech appears
likely to prevail at trial in establishing that he is entitled to the psychiatric or
neuropsychological panel.



       Regulations 0800-02-01-.06(2). Therefore, the Court refers this case to the
Compliance Program for investigation and possible assessment of a civil penalty. Upon
its issuance, a copy of this Order will be sent to the Compliance Program. See Tenn. Comp.
R. & Regs. 0800-02-24-.03.

IT IS, THEREFORE, ORDERED as follows:

    1. G4S shall provide Mr. Beech with medical treatment made reasonably necessary by
       his August 8, 2019 injury, including a psychiatric or neuropsychological panel.

    2. This case is set for a Status Hearing on December 8, 2020, at 9:00 a.m. Please call
       toll-free at 855-874-0473 to participate. Failure to call or appear might result in a
       determination of the issues without your further participation. All conferences are
       set using Central Time.

    3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
       with this Order must occur no later than seven business days from the date of entry
       of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3). The

2

    it deposed Dr. Rubinowicz.
                                             4
        Insurer or Self-Insured Employer must submit confirmation of compliance with this
        Order to the Bureau by email to WCCompliance.Program@tn.gov no later than the
        seventh business day after entry of this Order. Failure to submit the necessary
        confirmation within the period of compliance might result in a penalty assessment
        for non-compliance. For questions regarding compliance, please contact the



        ENTERED September 28, 2020.



                                   _____________________________________
                                   Judge Dale Tipps
                                   Court of         Compensation Claims


                                      APPENDIX

Exhibits:

   1.
              records contained in Exhibit A.
   2. September 4, 2019 Panel selection of Dr. Rubinowicz
   3. Exhibits to G4S September 2, 2020 Response and Objection to
      Request for a Decision on the Record.
   4.

Technical record:

   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4.

   5. Docketing Notice of September 9, 2020
   6.                              Statement in Preparation for On-The-Record
      Determination
   7.
         Record




                                            5
Evidentiary Objections:

      1.
             Mr. Beech to say that he was referred for additional treatment.
      2.


      3. Paragraph 8 of Mr.
                   Remainder sustained.
      4. Pages 1-
      5. Pages 15-
                             for these records may be found on Page 14.
      6. Page 21
      7. Pages 25-28, 30, 32-



                           CERTIFICATE OF SERVICE

      I certify that a copy of the Expedited Hearing Order was sent as indicated on
September 28, 2020.

  Name                     Certified      Via      Service sent to:
                            Mail         Email
  Christopher D. Markel                   X        cmarkel@markelfirm.com
  Tiffany B. Sherrill                     X        tbsherrill@mijs.com
  Compliance Program                      X        WCCompliance.Program@tn.gov



                                        _____________________________________
                                        Penny Shrum, Clerk of Court

                                        WC.CourtClerk@tn.gov




                                           6
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
      Clerk of the Court of Workers’ Compensation Claims within seven business days of the
      date the expedited hearing order was filed. When filing the Notice of Appeal, you must
      serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
                               Tennessee Bureau of Workers’ Compensation
                                      220 French Landing Drive, I-B
                                        Nashville, TN 37243-1002
                                              800-332-2667

                                          AFFIDAVIT OF INDIGENCY

I, ________________________________________, having been duly sworn according to law, make oath that
because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name:                                            2. Address:

3. Telephone Number:                                     4. Date of Birth:

5. Names and Ages of All Dependents:

        ______________________________________ Relationship:

        ______________________________________ Relationship:

        ______________________________________ Relationship:

        ______________________________________ Relationship:

6. I am employed by:

        My employer’s address is:

        My employer’s phone number is:

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$ ___________________

8. I receive or expect to receive money from the following sources:

        AFDC            $ ________ per month             beginning
        SSI             $ ________ per month             beginning
        Retirement      $ ________ per month             beginning
        Disability      $ ________ per month             beginning
        Unemployment $ ________ per month                beginning
        Worker’s Comp.$ ________ per month               beginning
        Other           $ ________ per month             beginning



LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are:

        Rent/House Payment $ ________ per month          Medical/Dental $ ___________ per month

        Groceries       $ ________ per month             Telephone       $            per month
        Electricity     $ ________ per month             School Supplies $            per month
        Water           $ ________ per month             Clothing        $            per month
        Gas             $ ________ per month             Child Care      $            per month
        Transportation $ ________ per month              Child Support   $            per month
        Car             $_________ per month
        Other           $ _______ per month (describe:                                      )


10. Assets:

        Automobile              $                        (FMV)
        Checking/Savings Acct. $
        House                   $                        (FMV)
        Other                   $                        Describe:

11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.



                                                                         _

APPELLANT



Sworn and subscribed before me, a notary public, this

_______ day of                                    , 20_______.



NOTARY PUBLIC

My Commission Expires:




LB-1108 (REV 11/15)                                                                             RDA 11082